Mays, J.,
This is a rule for leave to discontinue a proceeding in divorce. The libellant asks leave to discontinue the proceeding for the reason that “your petitioner, on account of business conditions, is unable to proceed further with the proceedings.” The respondent objects to the discontinuance. A master was appointed, and, after several hearings, filed his report on April 4, 1930, wherein he recommended that the libel be dismissed and the petition for divorce refused.
The reason alleged for the discontinuance is not sufficient, particularly in view of the fact that the libellant has failed to withdraw the charges made. In a case of this kind it is not sufficient merely to ask for a withdrawal or discontinuance of the cause itself.
And now, to wit, November 5, 1930, rule to show cause is discharged and the discontinuance disallowed.
From Charles K. Derr, Reading, Pa.